PER CURIAM.
We reverse the final judgment founded on an involuntary dismissal of a mortgage foreclosure action entered at the close of the plaintiff’s case in a non-jury trial. The record reflects that the plaintiff’s proof stated a prima facie case. The court’s order was apparently founded on the appel-lees’ equitable defenses. However, a trial court may not grant a motion for involuntary dismissal once a prima facie case is presented. See Tillman v. Baskin, 260 So.2d 509 (Fla.1972); Wimbledon Townhouse Condominium I Ass’n., Inc. v. Wolfson, 510 So.2d 1106 (Fla. 4th DCA 1987); Service Facilities Corp. v. Lanier, 371 So.2d 1083 (Fla. 4th DCA 1979); Alpha Elec. Supply, Inc. v. Jewel Builders, Inc., 349 So.2d 699 (Fla. 4th DCA 1977).
The cause is remanded for a new trial.
DOWNEY, ANSTEAD and STONE, JJ., concur.